Citation Nr: 1533821	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-14 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a recurrent prostate disorder (including prostatitis and testicular symptoms), to include as secondary to herbicide exposure and service-connected diabetes mellitus (DM).  

2.  Entitlement to service connection for recurrent hypertension (HTN), to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 10 percent prior to January 22, 2010, and in excess of 20 percent on or after January 22, 2010, for service-connected diabetes mellitus.

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970, to include service in the Republic of Vietnam from June 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Said Rating Decision granted service connection for diabetes mellitus, and assigned a 10 percent evaluation effective March 6, 2007.  The RO denied the Veteran's claims for service connection for prostatitis and hypertension.  

The Veteran presented testimony during a December 2008 Travel Board hearing.  A transcript of that hearing has been associated with the record.  

In January 2010, the Board remanded the Veteran's claims for service connection for hypertension (to include as secondary to service-connected diabetes mellitus) and prostatitis (to include as secondary to herbicide exposure), as well as his claim for a TDIU and for an initial rating in excess of 10 percent for diabetes.  Through a March 2011 Decision Review Officer (DRO) decision, the RO assigned a rating of 20 percent for the Veteran's service-connected diabetes, effective January 22, 2010.  

In May 2014, the Board remanded the Veteran's claims for service connection for hypertension and for a prostate disorder (to include prostatitis and testicular symptoms, claimed as secondary to herbicide exposure), as well as for a TDIU and for an initial rating in excess of 10 percent for diabetes mellitus prior to January 22, 2010, in excess of 20 percent on or after January 22, 2010.  The remand requested that additional medical records be obtained and also requested VA examinations to address the Veteran's claims for service connection for recurrent hypertension and a recurrent prostate disorder.  Finally, the 2014 Board remand also requested adjudication of the Veteran's claim for a TDIU, as well as an examination for the Veteran's service-connected PTSD.  

With respect to the Veteran's claims for increased initial ratings for diabetes mellitus and for a TDIU, the actions requested by the May 2014 Board remand were accomplished and the case subsequently returned to the Board after readjudication.  Hence, there has been substantial compliance with the Board's remand directives with respect to the cited issues.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  However, as will be described below, the Board is remanding the Veteran's claims for service connection for recurrent hypertension and recurrent prostatitis.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" (VVA) system to ensure a complete assessment of the evidence.  

The issues of entitlement to service connection for a recurrent prostate disorder (to include prostatitis and testicular symptoms), including as secondary to herbicide exposure and service-connected diabetes mellitus, and for recurrent hypertension to include as secondary to service-connected diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  For the initial rating period prior to January 22, 2010, diabetes mellitus has been managed through a restricted diet, and has not required the use of insulin or an oral hypoglycemic agent.  

2.  For the initial rating period on or after January 22, 2010, diabetes mellitus has been managed through use of a restricted diet and an oral hypoglycemic agent, and has not required a regulation of activities.  

3.  The Veteran's service-connected disabilities preclude substantially-gainful employment.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to January 22, 2010, the criteria for an initial rating in excess of 10 percent for diabetes mellitus have not been met or nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).

2.  For the initial rating period on or after January 22, 2010, the criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met or nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

A. Claim for Initial Rating in Excess of 10 Percent for Prior to January 22, 2010, and in Excess of 20 Percent Thereafter, for Diabetes Mellitus

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

As the issue on appeal concerns initial ratings for diabetes mellitus-and comes before the Board on appeal from a decision which also granted service connection-there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veterans claims file.  The RO has obtained the Veteran's service treatment records (STRs), as well as VA and non-VA medical treatment records.  The Veteran was also afforded VA diabetes mellitus examinations in June 2007 and January 2010.  The VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), affd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  In light of the foregoing, VAs duties to assist and notify have been satisfied in the current appeal.  

B. Entitlement to a TDIU

Because the Board's award of a TDIU is a favorable outcome representing a full grant of benefits sought on appeal, no further discussion of VA's duties to notify and to assist is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II. Applicable Law and Regulations- Initial Rating in Excess of 10 Percent for Diabetes Mellitus Prior to January 22, 2010, and in Excess of 20 Percent On or After January 22, 2010

Disability ratings are determined by applying the criteria set forth in VAs Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); see also O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) ("[b]ecause the claims process before the agency can be lengthy, and because the level of a veteran's disability may fluctuate over time, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.").  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 510.  The Board has considered whether staged ratings are for consideration and finds that the staged ratings applied to the Veteran's diabetes mellitus that were assigned by the RO are appropriate.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson in reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").



III. Initial Rating in Excess of 10 Percent for Diabetes Mellitus Prior to January 22, 2010

A. Pertinent Evidence

The Veteran filed a claim for service connection for diabetes mellitus in March 2007.  As noted, through a December 2007 Rating Decision, the RO granted service connection for diabetes mellitus and assigned a 10 percent evaluation, effective March 6, 2007.  

Pertinent evidence includes the Veteran's April 2003 hospitalization at the Heart Hospital of New Mexico, at which time he was assessed with glucose intolerance.  Records from Soccoro Medical Associates, P.C., dated in August 2004, listed Avandia as one of the Veteran's medications.  The Veteran's A1C was 6.5 at that time.  Upon November 2004 evaluation by Soccoro Medical, the Veteran complained that he was a borderline diabetic and listed current his medications to include Avandia.  A July 2005 note from Soccoro Medical stated that the Veteran was advised to "get off Avandia."  

Treatment records from the New Mexico Heart Institute dated in August 2005 listed diabetes on the Veteran's problem list in August 2005 and stated that he was previously taking Avandia, but was currently on dietary management alone.  Diabetes was initially diagnosed at the Heart Hospital of New Mexico in April 2007.  

The Veteran attended his initial VA diabetes mellitus examination in June 2007.  The examiner noted the onset of DM in 2005, and that the Veteran had been taken off of medication because he was controlling his diabetes with diet for almost 2 years.  The current treatment was listed as diet alone.  No weight change was noted.  A February 2008 VA diabetology consultation noted that the Veteran was previously on Avandia but was "stopped by heart hospital."   

During his December 2008 Travel Board hearing, the Veteran testified that his diabetes had gotten worse in that his blood sugar had increased.  (Hearing Transcript, Page 3).  He further testified that he was not on medication, insulin, or a restricted diet.  (Hearing Transcript, Page 4).  With respect to strenuous activities, the Veteran testified that he did a lot of walking on his own, in the mountains.  (Hearing Transcript, Page 5).  

B. Analysis

In this case, the Veterans diabetes mellitus has been assigned 10 and 20 percent disability evaluations under 38 C.F.R. § 4.119, Diagnostic Code 7913, which falls under the Schedule of Ratings for the endocrine system.  

Under Diagnostic Code 7913, which specifically addresses evaluation of diabetes mellitus, a 10 percent evaluation is assigned for diabetes which is manageable by restricted diet only.

A 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  Id.

A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Id.

A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.   Id.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id. 

"Successive" rating criteria are where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  DC 7913 is successive because each higher rating requires the elements of the lower evaluation:  the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that management of the Veteran's diabetes mellitus required insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  Rather, upon the Veteran's initial VA examination in June 2007, the examiner noted that the Veteran had been taken off of medication because he was controlling his diabetes with diet for almost 2 years.  While the Veteran testified that his diabetes had gotten worse at the time of his December 2008 Travel Board hearing, he further testified that he was not on either medication, insulin, or a restricted diet.  He also testified that he did a lot of walking on his own, in the mountains.  

Since the Veteran's diabetes mellitus is controlled by diet alone for the entire initial rating period prior to January 22, 2010 (which is the level of impairment contemplated by a 10 percent disability rating), the weight of the evidence is against finding that management of his diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, either of which would warrant a 20 percent disability rating.  The Veteran does not contend, and the evidence does not show, that he requires insulin to manage his diabetes.  Furthermore, the evidence of record supports the Veteran's testimony that he does not require hypoglycemic medication to control his diabetes.  

Because the preponderance of the evidence is against finding that management of diabetes mellitus required insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, the schedular criteria for a 20 percent rating (or higher) for diabetes mellitus under DC 7913 are neither met nor more nearly approximated at any time during the initial rating period prior to January 22, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; see Camacho, 21 Vet. App. at 366; see also Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

IV. Initial Rating in Excess of 20 Percent for Diabetes Mellitus On or After January 22, 2010

A. Pertinent Evidence

During VA diabetes mellitus examination in January 2010, the Veteran reported that he was not on medications.  While Metformin was listed in VA treatment records as being prescribed to the Veteran, he reported that he did not receive it and was on a diabetic diet.  The Veteran was noted to be on a diabetic diet, with stable weight.  The examiner indicated that the Veteran was not taking insulin, and also was not taking Metformin.  

VA treatment records dated from January 2010 to August 2010 include a January 2010 primary care provider evaluation, which stated that no refills of Metformin were ever obtained, and the Veteran did not recall taking that medication.  Hence, he was currently taking no hypoglycemic agents.  His diabetes was said to be uncontrolled.  He was advised to start taking Metformin, as was previously discussed.  A June 2010 primary care note indicated that the Veteran was taking Metformin and exercising often, walking 1/2 to 4 miles 3 to 4 times per week in the mountains.  An August 2010 nutrition dietetics note indicates that the Veteran was counseled regarding his diet.  

VA treatment notes dated from August 2008 to February 2011 include an October 2010 VA primary care note, at which time the Veteran reported that he had not taken Metformin since it had been prescribed.  

Through a March 2011 DRO decision, the RO assigned a 20 percent evaluation for the Veteran's service-connected diabetes, effective January 22, 2010, the date that he was said to have begun taking oral medication (Metformin).  

Upon VA primary care evaluation in June 2011, the Veteran was noted to be on Metformin.  Glyburide was added to his diabetes medications.  Following VA primary care provider evaluation in October 2011, the Veteran's diabetes was said to be not controlled on Metformin and Glyburide.  The Glyburide dosage was increased.  

A July 2012 VA pharmacy note indicated that the Veteran forgot his dinnertime diabetes medications because he got busy.  The assessment was that he was still having difficulty managing his PM medications "due to busy ranch schedule."  His Metformin was changed to a once-daily dosage.  An August 2012 VA pharmacy telephone note noted that the Veteran to change his Metformin dosage to twice per day in the preceding month.  The Veteran advised that he was not walking after breakfast as he used to do, but that he planned to resume walking, as he noticed his blood glucose was better when he walked and stayed on a healthy diet.  

B. Analysis

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that management of diabetes mellitus requires insulin or regulation of activities such that the criteria for a rating in excess of 20 percent under DC 7913 are met or more nearly approximated at any time on or after January 22, 2010.  Rather, the evidence shows that use of an oral hypoglycemic agent and a restricted diet are required for management of diabetes mellitus throughout the rating period, which is the level of impairment contemplated by a 20 percent schedular rating.

There is no evidence indicating that usage of insulin is required for management of the Veteran's diabetes mellitus.  Nor is there any evidence that regulation of the Veteran's activities is required.  "Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  In Camacho, it was held that the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities.  There is no lay or medical evidence of record that the Veteran has been prescribed or advised that it is medically necessary for him to avoid strenuous occupational and recreational activities.  Indeed, in July 2012 the Veteran described his "busy ranch schedule" as the reason he forgot to take his late-day medication.  The Board notes that, even if regulation of activities was characteristic of the disability picture associated with the diabetes mellitus, a rating in excess of 20 percent under DC 7913 is not warranted unless insulin was also required to manage diabetes mellitus (which is not the case).  

Because the preponderance of the evidence is against finding that management of diabetes mellitus required insulin and regulation of activities for the rating period on or after January 22, 2010, which is required for schedular ratings higher than 20 percent for diabetes mellitus under DC 7913, the schedular criteria for a 40 percent rating (or higher) for diabetes mellitus are neither met nor more nearly approximated at any time during this rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§3.102, 4.3, 4.7; Camacho, 21 Vet. App. at 366; Melson, 1 Vet. App. at 337.  

C. Extraschedular Referral Analysis

The Board has considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.  

In this case, the Board finds that all the symptomatology and impairment caused by the Veteran's service-connected diabetes mellitus are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

Specifically, the Board also does not find any symptoms or functional impairment that are not already encompassed by the current 10 percent rating for diabetes mellitus prior to January 22, 2010, and the 20 percent schedular rating assigned on or after January 22, 2010.  The Veteran's diabetes mellitus has been managed with a restricted diet prior to January 22, 2010, and with an oral hypoglycemic agent and a restricted diet on or after January 22, 2010.  The schedular criteria under DC 7913 for diabetes mellitus consider the treatment required for management of diabetes mellitus at various levels of severity and/or impairment.  The schedular criteria specifically provide for a 10 percent rating for diabetes mellitus managed with a restricted diet, and a 20 percent rating for diabetes mellitus managed with an oral hypoglycemic agent and a restricted diet.  Therefore, the symptoms and/or manifestations and functional impairments of diabetes mellitus demonstrated in this case are fully contemplated in the schedular criteria for the 10 percent schedular rating assigned prior to January 22, 2010, and for the 20 percent schedular rating assigned on or after January 22, 2010.  

The Veteran has been granted separate service connection for the following disabilities associated with diabetes mellitus:  skin disorder, including folliculitis and onychomycosis, rated as 10 percent disabling; and right eye cataracts, evaluated as noncompensably disabling.  Accordingly, these disabilities, their symptoms, and their effects on the Veteran's ability to function have already been contemplated and are not considered in this rating.  The Veteran may not receive compensation twice for the same symptoms and functional impairment.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.  For these reasons, the Board finds that the schedular criteria are adequate to rate the diabetes mellitus, and referral for consideration of extraschedular rating is not necessary.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Indeed, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

V. Entitlement to a TDIU

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the combined rating percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU claim should be submitted to the Director, Compensation and Pension Service, for consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  

The Veteran's service-connected disabilities and the disability ratings for each are as follows: (1) coronary artery disease, status-post coronary artery bypass graft surgery with residual scars of the chest and leg , rated as 60 percent disabling from April 18, 2007; (2) major depressive disorder with post-traumatic stress disorder, evaluated as 50 percent disabling since March 6, 2007; (3) degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling since January 20, 2010; (4) diabetes mellitus, evaluated as 20 percent disabling since January 22, 2010; (5) skin disorder, including folliculitis and onychomycosis, associated with diabetes mellitus, evaluated as 10 percent disabling since March 6, 2007; and (6) right eye cataract, associated with diabetes mellitus, evaluated as noncompensably disabling since March 6, 2007.  The combined rating effective March 6, 2007, was 70 percent, and the combined rating effective April 18, 2007, was 90 percent.  Hence, from March 6, 2007, the ratings met the schedular criteria for consideration of a TDIU under section 4.16(a).  


The record indicates that the Veteran was employed as a firefighter for the U.S. Forest service until 2005.  

The Board finds that resolving any doubt in the Veteran's favor, the grant of TDIU is warranted.  
The evidence of record includes a report of VA mental disorders examination in February 2010.  The VA clinical psychologist found that the Veteran retired in 2005, post MI (myocardial infarction) and that he was eligible to retire by age or duration of work as well as a medical (physical problem).  However, the examining clinical psychologist concluded that "Although the [V]eteran is retired, I believe he would be unable to work.  His attention/concentration is impaired, his sleep disturbance results in considerable fatigue, he is unable to adequately manage his mood."  The record also includes the reported of an October 2014 VA psychiatric examination.  The examiner noted that PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also specifically addressed employability and noted that the Veteran's symptoms of Major Depressive Disorder (in remission,) and PTSD are in the mild-moderate range.  It was indicated that the symptoms contribute to functional limitations for employment as follows: Concentration and memory-mild interference; Mood and motivation (to include energy )-mild-moderate interference, social interaction-mild-moderate interference; adaptability and stress tolerance-mild-moderate interference.  The examiner then stated that minimally adequate functioning for these facets is required for most employment settings.  

With regard to the service connected heart disease, on VA examination in November 2014, the examiner stated that the Veteran has shortness of breath and gets angina with moderate exertion such as walking up hill, walking more than 100 yards, prolonged bending over, and moderate yard work.

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, the appellant's non-service-connected disabilities and advancing age cannot be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, 4 Vet. App. at 363.

In the present case, the Board finds that that the evidence supports a findings that the symptoms associated with the Veteran's service-connected disabilities, included PTSD and heart disease, result in an inability to obtain or retain substantially gainful employment.  The Board has taken into consideration the Veteran's work history in conjunction with the evidence, of record, including the VA examiner's February 2010 findings and the findings on examination related to the Veteran's heart disease.  Resolving any doubt in the Veteran's favor, and in accordance with the criteria set forth in § 4.16, a TDIU based upon service-connected disabilities is warranted.


ORDER

An initial rating for diabetes mellitus in excess of 10 percent prior to January 22, 2010, and in excess of 20 percent on or after January 22, 2010, is denied.  

A TDIU is granted.


REMAND

Upon review of the Veteran's claims for (1) service connection for a recurrent prostate disorder (to include prostatitis and testicular symptoms), including as secondary to herbicide exposure and service-connected diabetes mellitus, and (2) service connection for recurrent hypertension to include as secondary to service-connected diabetes mellitus, the Board finds that additional development is warranted-specifically, supplemental VA opinions.  

A medical opinion must address all theories of entitlement, to include aggravation as a basis for secondary service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); see also Allen v. Brown, 7 Vet. App. 439, 449 (1995) (noting that secondary service connection may be granted based on a service-connected disability causing or aggravating another disorder).

Despite the Board's 2014 directive that the VA examiner should opine "as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's hypertension had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his CAD, CABG residuals including chest and leg scar residuals, and ischemic cardiomyopathy and other service-connected disabilities" (emphasis added), the October 2014 VA hypertension examiner did not do so.  

In addition to the foregoing, an opinion is necessary as to whether hypertension is related to or increased in severity beyond its normal progression due to the Veteran's service-connected diabetes mellitus.  See November 2011 Supplemental Statement of the Case (SSOC) and "Appellant's Post-Remand Brief" submitted by his accredited representative in April 2014.  Therefore, a supplemental opinion is needed.  

Additionally, review of the evidence of record reveals that the Veteran's claim for service connection for a recurrent prostate disorder includes a claim for service connection secondary to his service-connected diabetes mellitus.  See November 2011 SSOC and "Appellant's Post-Remand Brief" submitted by his accredited representative in April 2014.  Review of the October 2014 VA male reproductive system examination shows that the examiner did not opine as to whether any recurrent prostate disorder was caused or aggravated by the Veteran's service-connected diabetes mellitus.  Hence, another supplemental opinion is warranted.  

Accordingly, the case is remanded for the following actions:  

1. Obtain an addendum medical opinion from the VA physician who authored the October 2014 VA hypertension examination opinion (or, if unavailable, another appropriate medical professional).  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) any current hypertension was either (1) caused or (2) aggravated by the Veteran's service-connected diabetes mellitus, CAD, CABG residuals including chest and leg scar residuals, ischemic cardiomyopathy, and other service-connected disabilities.  If permanent worsening of the hypertension is found, the examiner should attempt to quantify the degree of additional disability resulting from the worsening, if possible.  

All relevant medical records must be made available to the examiner for review of pertinent documentation therein.  The examiner report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

2. Obtain an addendum medical opinion from the VA physician who authored the October 2014 VA male reproductive system examination opinion (or, if unavailable, another appropriate medical professional).  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) any current prostate disorder was either (1) caused or (2) aggravated by the Veteran's service-connected diabetes mellitus.  If permanent worsening of any identified prostate disorder is found, the examiner should attempt to quantify the degree of additional disability resulting from the worsening, if possible.  

All relevant medical records must be made available to the examiner for review of pertinent documentation therein.  The examiner report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

3. After all indicated development has been completed, the AOJ should review the case again based upon the additional evidence and readjudicate the Veteran's claims for (i) service connection for a recurrent prostate disorder (to include prostatitis and testicular symptoms), including as secondary to herbicide exposure and service-connected diabetes mellitus, and (ii) service connection for recurrent hypertension to include as secondary to service-connected diabetes mellitus,.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


